Citation Nr: 0119584	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  97-11 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for bilateral knee 
disability.

2.  Entitlement to service connection for sterility.

3.  Entitlement to service connection for idiopathic 
thrombocytopenia purpura.

4.  Entitlement to service connection for residuals of a 
splenectomy as secondary to idiopathic thrombocytopenia 
purpura.

5.  Entitlement to a compensable (increased) evaluation for 
residuals of a Colles' fracture of the right wrist area.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Herman, Counsel


INTRODUCTION

The veteran had active military service from November 1980 to 
November 1984.  He had active duty for training (ACDUTRA) 
from July 15, 1985 to August 12, 1985.  He also served with 
the National Guard from April 1987 to December 1988.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of an October 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.


REMAND

The veteran contends that service connection is warranted for 
bilateral knee disability, idiopathic thrombocytopenia 
purpura, the removal of his spleen due to idiopathic 
thrombocytopenia purpura, and sterility.  Specifically, he 
believes that an in-service repair of an inguinal hernia 
damaged him in a way that causes him to have a low sperm 
count.  He reports receiving treatment for sterility through 
a Dr. Black.  He argues that his idiopathic thrombocytopenia 
purpura had its onset during his active service, and the 
removal of his spleen in 1990 was due to idiopathic 
thrombocytopenia purpura.  With regard to his knees, the 
veteran maintains that he has been suffering from bilateral 
knee pain since 1983.  He recalls that doctors recommended a 
medical discharge on account his knees, but that he refused 
because he had less than a year to complete his tour of duty.  
Finally, the veteran asserts that his service-connected 
residuals of a Colles' fracture of the right wrist area 
warrants a higher disability evaluation.

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance of Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) became law.  This liberalizing law is 
applicable to the issues on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

A review of the record shows that the veteran has not been 
properly advised of the information needed to substantiate 
his claims.  There is no indication that the veteran was 
informed of the evidence that he needed to establish his 
claims for service connection.  Similarly, no attempt was 
made to ascertain whether the veteran was currently receiving 
treatment for his service-connected disability of the right 
wrist.  Finally, notwithstanding the fact that the RO's 
discussion of new and material evidence was in violation with 
precedent set forth in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), the October 1996 rating decision and March 1997 
Statement of the Case are devoid of any discussion of the 
type of evidence needed to reopen the veteran's claim for 
service connection for bilateral knee disability.  

The Board also notes that the veteran's medical records 
during his service with the South Carolina Army National 
Guard do not appear to be of record.  In addition, the 
veteran has not been provided a VA examination to determine 
the etiology of his idiopathic thrombocytopenia purpura and 
purported sterility.  

In view of the foregoing, the Board finds that additional 
development is necessary.  Accordingly, the case is REMANDED 
to the RO for the following action:

1.  The RO should advise the veteran that he may 
submit additional medical evidence which would 
help to establish an etiological relationship 
between his idiopathic thrombocytopenia purpura 
and sterility, and his military or, with respect 
to his sterility, his service-connected post-
operative right inguinal hernia.  The veteran 
should also be informed of the evidence that he 
needs to submit in order to reopen his claim for 
service connection for bilateral knee disability.

2.  The RO should request that the veteran submit 
the names, addresses and approximate dates of 
treatment or evaluation for all VA and non-VA 
medical care providers who treated him for 
idiopathic thrombocytopenia purpura, bilateral 
knee disability, and/or sterility since his 
service discharge.  The RO should also request 
that the veteran submit the names and addresses 
for all VA and non-VA medical care providers who 
have treated or evaluated him in recent years for 
his service-connected residuals of a Colles' 
fracture of the right wrist area.  After securing 
any necessary releases, the RO should attempt to 
obtain a copy of all indicated records and 
permanently associate them with the claims file.  

3.  If the RO is unsuccessful in obtaining any 
medical records identified by the veteran, it 
should inform the veteran and his representative 
of this and request them to provide a copy of the 
outstanding medical records.

4.  The RO should obtain, from the appropriate 
service department office (National Personnel 
Records Center, Reserve and National Guard 
offices, etc.), the following: (1) verification of 
all of the veteran's periods of military service, 
with specific dates of all periods of active duty, 
active duty for training, and inactive duty 
training; and (2) complete copies of all service 
medical records from service in the Army National 
Guard and Reserve.  The RO should also request the 
veteran to provide a copy of any such records in 
his possession.

5.  Upon completion of the above development, the 
RO should schedule the veteran for a VA 
examination by a physician with appropriate 
expertise to determine the etiology of any 
currently present sterility.  The veteran should 
be notified of the date, time, and place of the 
examination in writing.  The claims folder, to 
include a copy of this Remand and any additional 
evidence secured, must be made available to and 
reviewed by the examiner.  All necessary testing 
should be conducted.  

Based upon the examination results and a 
review of the claims folder, the examiner 
should provide an opinion with respect to the 
veteran's sterility, if present, as to 
whether it is at least as likely as not that 
the disorder was caused or chronically 
worsened by the service-connected right 
inguinal hernia, or the in-service right 
inguinal hernia corrective surgery.  The 
rationale for all opinions expressed must 
also be provided.

6.  The veteran should also be provided an 
examination by a physician with appropriate 
expertise to determine the extent and etiology of 
his idiopathic thrombocytopenia purpura.  The 
veteran should be notified of the date, time, and 
place of the examination in writing.  The claims 
folder, to include a copy of this Remand and any 
additional evidence secured, must be made 
available to and reviewed by the examiner.  All 
necessary testing should be conducted.  Based upon 
the examination results and a review of the claims 
folder, the examiner should provide an opinion as 
to whether it is at least as likely as not that 
the idiopathic thrombocytopenia purpura is 
etiologically related to his active service.  In 
addition, the examiner should be asked express an 
opinion as to whether it is at least as likely as 
not that the idiopathic thrombocytopenia purpura 
resulted in the veteran's splenectomy on July 23, 
1990.  The rationale for all opinions expressed 
should be explained.

7.  The RO should also schedule the veteran for a 
VA examination by a physician with appropriate 
expertise to determine the current extent of 
impairment from the veteran's service-connected 
residuals of a Colles' fracture of the right wrist 
area.  The veteran should be notified of the date, 
time, and place of the examination in writing.  
The claims folder, to include a copy of this 
Remand and any additional evidence secured, must 
be made available to and reviewed by the examiner.  
All necessary testing, to include X-rays, should 
be conducted.

The examiner should describe all 
symptomatology due to the veteran's 
service-connected right wrist disability.  
In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the extent of any pain.  Tests of 
joint movement against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should also be 
described by the examiner.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, to the extent 
possible, provide an assessment of the 
functional impairment on repeated use or 
during flare-ups.  If feasible, the 
examiner should assess the additional 
functional impairment on repeated use, 
during flare-ups, or due to weakened 
movement, excess fatigability, or 
incoordination in terms of the degree of 
additional range of motion loss.  The 
examiner should also provide an opinion 
concerning the impact of this disability 
on the veteran's ability to work. 

The rationale for all opinions expressed 
must also be provided.

8.  Then, the RO should review the claims folder 
and ensure that all of the foregoing development 
has been conducted and completed in full.  If any 
development is incomplete, appropriate corrective 
action is to be implemented.

9.  Then, the RO should undertake any other 
development it deems to be required to comply 
with the notice and duty to assist provisions 
of the VCAA. 

10.  Then, the RO should readjudicate the 
veteran's request to reopen the claim for 
service connection for bilateral knee 
disability; readjudicate the claims for 
service connection for idiopathic 
thrombocytopenia purpura, the residuals of a 
splenectomy as secondary to idiopathic 
thrombocytopenia purpura, and sterility on 
direct and secondary bases; and readjudicate 
the claim for a higher initial evaluation for 
residuals of a Colles' fracture of the right 
wrist area.  If any of the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and afford 
the veteran and his representative an 
appropriate opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  No action is required of the 
veteran until he is otherwise notified by the RO.  By this 
remand, the Board intimates no opinion, either factual or 
legal, as to any ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


